Ed. F. McFaddin, Associate Justice (dissenting in part). I agree with all of the Majority Opinion except that part which says that Eobert would lose his life estate if Elmo’s life estate should be forfeited. As I read the will, bearing in mind the rules of construction stated in such cases as Cross v. Manning, 211 Ark. 803, 202 S. W. 2d 584, and Thompson v. Ark. Natl. Bank, 220 Ark. 802, 249 S. W. 2d 958, I reach these conclusions: that if Elmo’s life estate should be forfeited, then Robert’s life estate would come into existence just the same as it would on Elmo’s death; and that on the death of Robert, or the forfeiture of his life estate, descent would then be cast to the heirs, at law of.W. B. Harness. George Rose Smith and Robinson, JJ., join in this dissent.